Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
The instant application filed on 12/08/2021 claims benefit of US Provisional Application 63/246,688, filed 09/21/2021, and US Provisional Application 63/122,574, filed 12/08/2020.
Claims 1-11 are present in the original disclosure of US Provisional Application 63/122,574 and have the priority date of 12/08/2020.

Information Disclosure Statement
No information disclosure statement was submitted with the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 11 are rejected under 35 U.S.C. 103 as being obvious over Montgomery et al (US 20190255053 A1) in view of Rashighi et al (Sci Transl Med. 2014 Feb 12;6(223)).

Regarding instant claims 1-4 and 11, Montgomery et al. teaches a method for treating a cytokine-related disease or disorder in a subject, said method comprising administering to the subject a JAK1 (Janus kinase 1) pathway inhibitor, or a pharmaceutically acceptable salt thereof (claim 1). Montgomery also teaches: the method of claim 1, wherein the JAK1 pathway inhibitor, or pharmaceutically acceptable salt thereof, is selective for JAK1 over JAK2, JAK3, and Tyk2 (claim 2); the method of claim 1 wherein the JAK1 pathway inhibitor is 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-1-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide, or a pharmaceutically acceptable salt thereof (claim 11); and the method of claim 1 wherein the JAK1 pathway inhibitor is 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-1-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide phosphoric acid salt (claim 12). Montgomery further teaches that the composition may be mixed with an excipient, or diluted by an excipient (P. 16, [0114]). 
Moreover, Montgomery et al. teaches that “In other autoimmune diseases and cancers, elevated systemic levels of inflammatory cytokines that activate JAK1 may also contribute to the disease and/or associated symptoms. Therefore, patients with such diseases may benefit from JAK1 inhibition. Selective inhibitors of JAK1 may be efficacious while avoiding unnecessary and potentially undesirable effects of inhibiting other JAK kinases. ([0019]).
Montgomery et al. does not explicitly teach that vitiligo is a cytokine-related disease or disorder.

Rashighi teaches that vitiligo is an autoimmune disease of the skin that results in disfiguring white spots. Gene expression in lesional skin from vitiligo patients reveals an IFN-γ-specific signature, including the chemokine CXCL10. CXCL10 is elevated in both vitiligo patient skin and serum, and CXCR3, its receptor, is expressed on pathogenic T cells (Abstract). Rashighi further teaches that human vitiligo patients reflect a uniquely IFNγ-specific TH1 cytokine signature in the skin that includes the IFNγ-dependent chemokines CXCL9, 10, and 11 (P. 3, Paragraph 2, Line 1). Thus, Rashighi identifies vitiligo as a cytokine-related disease, based on the activity of cytokine IFNγ and associated chemokines (which are also cytokines).

Therefore, regarding instant claims 1-4 and 11, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the methods taught by Montgomery et al. for treatment of cytokine-related disease, to the treatment of vitiligo, also a cytokine-related disease, with a reasonable expectation for success because Rashighi et al. disclosed that vitiligo is an autoimmune disease with elevated inflammatory cytokines mediated by JAK1 signaling pathway (See Abstract), and Montgomery et al. teaches that patients with such diseases may benefit from JAK1 inhibition; and selective inhibitors of JAK1 may be efficacious while avoiding unnecessary and potentially undesirable effects of inhibiting other JAK kinases (See [0019]).

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Montgomery et al (US 20190255053 A1) and Rashighi et al (Sci Transl Med. 2014 Feb 12;6(223), as applied to claims 1-4 and 11, and further in view of Shanler et al (US 20190060311 A1).

Regarding instant claim 5, Montgomery teaches a method for treating a cytokine-related disease or disorder in a subject, said method comprising administering
to the subject a JAK1 pathway inhibitor, or a pharmaceutically acceptable salt thereof (claim 1). Rashighi teaches that human vitiligo patients reflect a uniquely IFNγ-specific TH1 cytokine signature in the skin that includes the IFNγ-dependent chemokines CXCL9, 10, and 11 (P. 3, Paragraph 2, Line 1). Thus, Rashighi clarifies that vitiligo is a cytokine-related disease, based on the activity of cytokine IFNγ and associated chemokines (which are also cytokines).

Neither Montgomery nor Rashighi explicitly teach the use of a JAK1 inhibitor to treat non-segmental vitiligo.

	Shanler teaches that vitiligo is an autoimmune disease driven by cytokine IFNγ, and that drugs capable of blocking the function of JAK1 would be efficacious for treatment (P. 26, [0167]. Shanler further teaches interaction with JAK1 embodiments directed to a method of treating vitiligo in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a JAK/STAT modulating compound (P. 1, [0002]), and wherein the vitiligo is non-segmental vitiligo (P. 1, [0004]).

Therefore, regarding instant claim 5, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the methods taught by Montgomery and Rashighi for treatment of the cytokine-related disease vitiligo, to treatment of non-segmental vitiligo, with a reasonable expectation for success.


Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Montgomery et al (US 20190255053 A1) and Rashighi et al (Sci Transl Med. 2014 Feb 12;6(223), as applied to claims 1-4 and 11, and further in view of Voss et al (US 20150118229 A1).

Regarding instant claim 6, the teachings of Montgomery and Rashighi of a method for treating a vitiligo by administering a JAK1 pathway inhibitor, or a pharmaceutically acceptable salt thereof, are summarized in the preceding 103 rejection.

Neither Montgomery nor Rashighi teach a method wherein the JAK1 pathway inhibitor, or pharmaceutically acceptable salt thereof, is administered in a daily dose of about 5 mg to about 95 mg on a free base basis.

Voss teaches a method of selectively inhibiting a Janus Kinase 1 (Jak1) in a human, comprising administering to said human an effective amount of the free base form of a compound (claim 1), where the compound is administered to a human twice daily, each time at a dose of about 3-24 mg of free base equivalent of the compound (claim 17). Thus, Voss teaches a range of daily dosage from 6-48 mg of free base equivalent, which falls within the range of about 5 mg to about 95 mg as recited in instant claim 6.

Therefore, regarding instant claim 6, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the methods taught by Montgomery and Rashighi for treatment of the cytokine-related disease vitiligo, with the daily dosage for a JAK1 inhibitor taught by Voss, with a reasonable expectation for success.


Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Montgomery et al (US 20190255053 A1), Rashighi et al (Sci Transl Med. 2014 Feb 12;6(223), and Voss et al (US 20150118229 A1), as applied to claim 6, and further in view of Li et al (US 9382231 B2).
 

Regarding instant claim 7, the teachings of Montgomery and Rashighi of a method for treating a vitiligo by administering a JAK1 pathway inhibitor, or a pharmaceutically acceptable salt thereof, are summarized in the preceding 103 rejection. Additionally, Voss teaches a method of selectively inhibiting JAK1 in a human, comprising administering to said human an effective amount of the free base form of a compound (claim 1), where the compound is administered to a human twice daily, each time at a dose of about 3-24 mg of free base equivalent of the compound (claim 17). Thus, Voss teaches a range of daily dosage from 6-48 mg of free base equivalent, which overlaps the daily dose of about 15 mg or about 45 mg on a free base basis as recited in instant claim 7.

The combination of Montgomery, Rashighi, and Voss do not explicitly teach administration of a JAK1 inhibitor in a daily dose of about 75 mg, or about 90 mg on a free base basis. 

Li explicitly teaches the use of 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-1-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide (claim 18) as a selective JAK1 inhibitor (claim 21), wherein the composition can be formulated in a unit dosage form, and each dosage containing from about 1 mg to about 100 mg of active ingredient (Col. 39, Line 46). Because the term "unit dosage forms" refers to physically discrete units suitable as unitary dosages for human subjects (Col. 39, Line 55), this dosage could be administered as a single dose, on a daily basis, wherein the dose from about 1 mg to about 100 mg of active ingredient could include a daily dose of about 75 mg, or about 90 mg, as recited in instant claim 7.

Therefore, regarding instant claim 7, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the methods taught by Montgomery and Rashighi for treatment of the cytokine-related disease vitiligo, with the daily dosage for a JAK1 inhibitor taught by Voss, or with the dosage for JAK1 inhibitor 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-1-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide taught by Li, with a reasonable expectation for success.


Claims 8-10 are rejected under 35 U.S.C. 103 as being obvious over Montgomery et al (US 20190255053 A1) and Rashighi et al (Sci Transl Med. 2014 Feb 12;6(223), as applied to claims 1-4 and 11, in view of Li et al (US 9382231 B2).

Regarding claims 8-10, the teachings of Montgomery and Rashighi of a method for treating a vitiligo by administering a JAK1 pathway inhibitor, or a pharmaceutically acceptable salt thereof, are summarized in the preceding 103 rejection.

The teachings of Montgomery and Rashighi do not explicitly teach administration of the JAK1 pathway inhibitor with a further therapeutic agent, wherein the agent comprises a Janus kinase inhibitor, and wherein the Janus kinase inhibitor comprises ruxolitinib. 

Li teaches a method further comprising administering an additional JAK (Janus kinase) inhibitor to the patient, where the additional JAK inhibitor can be ruxolitinib (Col. 35, Line 24, which is the same compound cited in instant claim 10 as “Janus kinase inhibitor”, and a known JAK1 inhibitor).

Thus, regarding instant claims 8-10, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the methods taught by Montgomery and Rashighi for treatment of the cytokine-related disease vitiligo, with administration of ruxolitinib as an additional Janus kinase inhibitor (i.e. ruxolitinib recited in instant claim 10) as taught by Li, with a reasonable expectation for success.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



1. Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,103,510 B2 in view of Montgomery et al (US 20190255053 A1) and Rashighi et al (Sci Transl Med. 2014 Feb 12;6(223)). 

Claim 1 is drawn to a method for treating vitiligo in a subject, said method comprising administering to the subject a therapeutically effective amount of a JAK1 pathway inhibitor, or a pharmaceutically acceptable salt thereof. Claim 3 is drawn to the method of claim 1, wherein the JAK1 pathway inhibitor is 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-1-yl]-2,5-difluoro-N-[ (1S)-2,2,2-trifluoro-1-methylethyl]benzamide, or a pharmaceutically acceptable salt thereof.

Claim 1 of U.S. Patent No. 11103510 B2 is drawn to a method for treating cytokine release syndrome in a subject, said method comprising administering to the subject a JAK1 selective pathway inhibitor which is {1-{1-[3-fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3[4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl}acetonitrile, or a pharmaceutically acceptable salt thereof (Claim 1).
Claim 1 of U.S. Patent No. 11103510 B2 does not teach that vitiligo is a cytokine release syndrome disease, or that the JAK1 inhibitor could be 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-1-yl]-2,5-difluoro-N-[ (1S)-2,2,2-trifluoro-1-methylethyl]benzamide.

However, Montgomery (US 20190255053 A1) teaches the use of JAK1 pathway inhibitors in treating cytokine-related diseases or disorders such as cytokine release syndrome (abstract), and that cytokine-related disease or disorder is cytokine release syndrome (CRS) (claim 4). Montgomery also teaches that the cytokine profiles involved in CRS encompass T lymphocyte derived cytokines including interferon-gamma (IFN)-γ (P. 1, [0005]). Montgomery further teaches that compound 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-1-yl]-2,5-difluoro-N-[ (1S)-2,2,2-trifluoro-1-methylethyl]benzamide (claim 9), which is identical to the compound from U.S. Patent No. 11103510 B2 claim 1, and compound 4-[3-(cyanomethyl)-3-(3',5'-dimethyl-1H,1'H-4,4'-bipyrazol-1-yl)azetidin-1-yl]-2,5-difluoro-N-[ (1S)-2,2,2-trifluoro-1-methylethyl]benzamide (claim 11), are both selective JAK1 pathway inhibitors for the treatment of a “cytokine-related disease”, which is obvious over a “cytokine release syndrome”.
Additionally, while Montgomery does not explicitly teach that vitiligo is a cytokine-related disease or disorder, Rashighi teaches that vitiligo is an autoimmune disease of the skin, and that vitiligo patients reflect a uniquely IFNγ-specific TH1 cytokine signature in the skin that includes the IFNγ-dependent chemokines CXCL9, 10, and 11 (P. 3, Paragraph 2, Line 1). Thus, Rashighi identifies vitiligo as a “cytokine-related disease” and a “cytokine release syndrome”, based on the elevated activity of cytokine IFNγ and associated chemokines (which are also cytokines).
It would have been obvious in claim 1 of the instant application to utilize a JAK1 inhibitor for treatment of vitiligo, as vitiligo is identified as a disease of “cytokine release syndrome”, and to select a JAK1 inhibitor compound from several compounds having known inhibitory effects. That is, either of the compounds identified by Montgomery in claims 9 and 11 could have been utilized as the JAK1 inhibitor.

Thus, claim 1 of U.S. Patent No. 11103510 B2 in view of Montgomery et al (US 20190255053 A1) and Rashighi, render the instant claim 1 prima facie obvious.

2. Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 26, and 38, of copending Application No. 17/541,601 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 1 are anticipated in claims 25, 26, and 38, of copending Application No. 17,541,601.

Claim 1 is drawn to a method for treating vitiligo in a subject, said method comprising administering to the subject a therapeutically effective amount of a JAK1 pathway inhibitor, or a pharmaceutically acceptable salt thereof.

In copending Application No. 17/541,601, claim 25 is drawn to a method of treating a skin disease in a patient in need thereof, comprising topically administering to an affected area of the patient (a) a JAK inhibitor, or a pharmaceutically acceptable salt thereof, and (b) vitamin D3, a vitamin D3 analog, or a pharmaceutically acceptable salt thereof. Claim 26 is drawn to the method of claim 25, wherein the JAK inhibitor, or a pharmaceutically acceptable salt thereof, is a JAK1/2 inhibitor, or a pharmaceutically acceptable salt thereof, and the vitamin D3, the vitamin D3 analog, or a pharmaceutically acceptable salt thereof, is a vitamin D3 analog, or a pharmaceutically acceptable salt thereof. Claim 38 is drawn to the method of claim 26, wherein the skin disease is selected from psoriasis, atopic dermatitis, alopecia, vitiligo, Reiter's syndrome, pityriasis rubra pilaris, epidermolysis bullosa simplex, palmoplantar keratoderma, pachyonychia congenita, steatocystoma multiplex, cutaneous lichen planus, cutaneous T-cell lymphoma, hidradenitis suppurativa, contact dermatitis, and ichthyosis.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

3. Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, and 25, of copending Application No. 16/369,724 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 1 are anticipated in claims 1, 24, and 25 of copending Application No 16,369,724.

Claim 1 is drawn to a method for treating vitiligo in a subject, said method comprising administering to the subject a therapeutically effective amount of a JAK1 pathway inhibitor, or a pharmaceutically acceptable salt thereof.

In copending Application No. 16/369,724, claim 1 is drawn to a method of treating a human subject having, suspected of having, or at risk of developing an inflammatory skin disease, comprising administering to the human subject a therapy comprising a JAK inhibitor. Claim 24 is drawn to the method of claim 1, wherein the JAK inhibitor is 4-[3-(cyanomethyl)-3-(3′,5′-dimethyl-1H,1′H-4,4′-bipyrazol-1-yl)azetidin-1-yl]-2,5-difluoro-N-[(1S)-2,2,2-trifluoro-1-methylethyl]benzamide. Claim 25 is drawn to the method of claim 1, wherein the inflammatory skin disease is psoriasis, atopic dermatitis, vitiligo, hidradenitis suppurativa, rosacea, Lichen planus, generalized pustular psoriasis, palmoplantar pustulosis, acne, cutaneous lupus, dermatomyositis, or a skin disease characterized by elevated Th1, Th2, or Th17 signaling.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4. Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/823,085 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of instant claim 1 are anticipated in claim 1 of copending Application No 16,823,085.

Claim 1 is drawn to a method for treating vitiligo in a subject, said method comprising administering to the subject a therapeutically effective amount of a JAK1 pathway inhibitor, or a pharmaceutically acceptable salt thereof. 

In copending Application 16/823,085, claim 1 is drawn to “A method of treating a human subject having, suspected of having, or at risk of developing vitiligo, comprising: measuring, in a first biological sample obtained from the human subject prior to administering a JAK inhibitor, the concentration of CXCL9, CXCL10, CCL19, IL2-RA, CCL18, IL12, MMP12, GZMB, and/or Gal-9; administering the JAK inhibitor to the human subject; and measuring, in a second biological sample obtained from the human subject after administering the JAK inhibitor, a reduced concentration, as compared to the first biological sample, of CXCL9, CXCL10, CCL19, IL2-RA, CCL18, IL12, MMP12, GZMB, and/or Gal-9”; wherein the JAK inhibitor is ruxolitinib, or a pharmaceutically acceptable salt thereof.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK KIRBERGER whose telephone number is (571)272-7710. The examiner can normally be reached M - F 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.P.K./Examiner, Art Unit 1628

/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628